DETAILED ACTION
The present Office action is in response to the amendments filed on 25 MARCH 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 and 9 have been amended. Claims 10-20 have been cancelled. Claims 21-29 have been added. Claims 1-9 and 21-29 are pending and herein examined.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 03/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Response to Arguments
Applicant's arguments filed 25 MARCH 2022 have been fully considered but they are not persuasive.
With regard to claim 1¸ rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Publication No. 2021/0067758 A1 (hereinafter “Choi”) in view of U.S. Publication No.2005/0105608 A1 (hereinafter “Coleman”), and further in view of U.S. Publication No. 2015/0350714 A1 (hereinafter “Normile”), Applicant alleges:
A. “In particular, Normile does not suggest pausing a channel in response to a specific change; rather, Normile pauses video playback on a periodic basis. Applicant asserts that the periodic pausing of a video does not suggest pausing in response to a specific condition (in this case the detection that the subgrid has not been updated).” (Remarks, p. 2.)
The Examiner respectfully disagrees. As an initial matter, the claim does not describe what constitutes “determining whether the subgrid is updated.” The rejection also relies on Coleman for the specifics of this limitation, which does describe updating an output based on a threshold controlling buffer management. See Coleman, ¶ [0042]. Building upon Coleman’s disclosure, the Examiner relies on Normile for describing a pause based on buffer (i.e., cache) conditions. Therefore, the combination of references builds upon the idea that when no update happens (e.g., “response to a specific condition”), Normile pauses a channel. Furthermore, this is consistent with Normile’s disclosure, because Applicant’s characterization of pausing video playback on “a period basis” is described in Normile’s disclosure as requiring the cache needing to be updated (e.g., “response to a specific condition”) and pausing. See Normile, ¶¶ [0051-0056]. 
B. “Further, Applicant respectfully submits that pausing, as done in Normile is distinguishable from pausing in the current invention. Specifically, the term “pausing” is used in Normile to refer to pausing video playback (i.e., [0051], [0056]). In contrast, the present invention uses pausing to refer to sending an image composed of black, alpha 0 pixels; indicating that the video feed is not being transmitted in the first place. As such, Applicant respectfully submits that Normile does not suggest pausing the channel when the subgrid has not been updated.” (Remarks, p. 2.)
The Examiner respectfully disagrees. Applicant is improperly incorporating limitations into the claim, as there is no requirement for pausing to refer to “sending an image composed of black, alpha 0 pixels; indicating that the video feed is not being transmitted in the first place.” The non-claimed subject matter characterized by Applicant in claim 1 is a limitation of claim 8, which Normile is not relied upon for disclosing. For these reasons, Examiner does not find persuasive the allegations made against Normile. 
C. “Applicant respectfully disagrees with the rationale on the grounds that it goes off the incorrect assumption that the limitations operate only on a plurality of channels. Rather, these steps operate for each channel in a plurality of channels. Applicant submits that this subprocess operates for each channel, the channels each corresponding to a constituent peer device. As such, Applicant respectfully asserts that performing steps for each channel of the plurality of channels is a limitation of its own according.” (Remarks, pp. 2-3.)
The Examiner respectfully disagrees. The combination of prior-arts operating on the plurality of channels means each channel is affected by the operations. For instance, the claim can be interpreted to include a single peer device (e.g., “one or more peer devices”) where said peer device has two channels (e.g., “a plurality of channels”) and the disclosure of Choi’s stereo display meets these limitations. See Choi, FIGS. 3A-3C. The playback of Choi’s stereo display would affect both channel, where each channel has its own corresponding stereo view and therefore each channel is updated and/or paused.
D. “Moreover, Applicant submits that this limitation indicates that each channel/subgrid can be altered on an individual basis. Applicant asserts that neither Choi, Coleman, nor Normile suggests a method in which subgrids can be separately updated. As such, regardless of whether the subprocess of “determining whether the subgrid is updated; pausing the channel when the subgrid has not been updated; and sending image data for the channel when the subgrid has been updated” is suggested, Applicant respectfully submits that Coleman does not suggest that these limitations apply for each channel in a plurality of channels in its disclosure of a single display.” (Remarks, p. 3.)

Examiner respectfully disagrees. In the rejection the Examiner noted Coleman discloses a single display and described the operation as being used for displays with multiple outputs, such as stereo displays. The disclosure of Choi utilizes a stereo display with two channels and a plurality of subgrids. See NF Rejection, ¶ 12. Each channel in a stereo display contains its own video output requiring of updating/pausing and is therefore affected by updating/pausing operations.
With regard to claim 9 and the 35 U.S.C. § 112 rejection, Applicant’s amendments provide more clarity, but further clarification is required. As an example, the following table includes two interpretations of claim 9 combined with claim 1 having varying scope due to the ambiguity of whether the steps in claim 9 are elaborating limitations of claim 1 or additional limitations of claim 1.

First interpretation of claim 1/9
Second interpretation of claim 1/9
     Claim 1: […] for each channel of the plurality of channels:
     determining whether the subgrid is updated;
     pausing the channel when the subgrid has not been updated; and
     calculating a difference between a current value for each pixel of the subgrid against a cached value for the pixel;
     storing the current value for the pixel in an image when the calculated difference exceeds a threshold;
     storing a black, alpha 0 value for the pixel in the image when the calculated difference does not exceed the threshold; and
     sending image data for the channel when the subgrid has been updated.
     Claim 1: […] for each channel of the plurality of channels:
     calculating a difference between a current value for each pixel of the subgrid against a cached value for the pixel;
     storing the current value for the pixel in an image when the calculated difference exceeds a threshold;
     storing a black, alpha 0 value for the pixel in the image when the calculated difference does not exceed the threshold; and
     sending image data for the channel when the subgrid has been updated.



The table above illustrates an example of two potential interpretations of claim 9 rewritten with the subject matter of claim 1. Underlined is the difference between the two claim interpretations. The difference is that the first interpretation appears to include either an iterative process of updating/pausing or perhaps updating/pausing at two different parts of a system and the second interpretation is an expansion of the already present limitations. For this reason, the Examiner finds the ambiguity in which claim 9 is recited to be indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9 and 29, they each recite a series of steps that are “prior to sending image data for the channel.” It is unclear whether they are in addition to the steps that already determine whether the subgrid is updated and otherwise pausing or whether they are meant as an expansion to those limitations. In other words, similar to how claims 7 and 8 respectively describe what updating and pausing comprises, it is not clear whether this is the intent of claim 9 or claim 9 is a duplication of the updating and pausing. For examination purposes, claim 9 is treated as expanding on the limitations of claim 1 in the same way that claims 7 and 8 are.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7, 21, 23, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2021/0067758 A1 (hereinafter “Choi”) in view of U.S. Publication No. 2005/0105608 A1 (hereinafter “Coleman”), and further in view of U.S. Publication No. 2015/0350714 A1 (hereinafter “Normile”).
Regarding claim 1, Choi discloses a method for capturing and transmitting a stream over stereoscopic video ([0048], “image content that provides an image as a 360-degree image or three-dimensional (3D) image;” FIGS. 14-15C describe camera rigs for capturing the image content), the method comprising:
identifying a plurality of subgrids for each frame of stereoscopic video (FIGS. 7-8 describe pixels pertaining to each frame; FIGS. 12-13 depict segments associated with each viewpoint);
establishing a connection with a set of one or more peer devices, wherein the connection comprises a plurality of channels corresponding to the plurality of subgrids (FIGS. 3A-3C depict at least one peer device with two channels (i.e., left and right view) where the subgrids (e.g., pixels or viewpoints) are being displayed);




Choi fails to expressly disclose for each channel of the plurality of channels:
determining whether the subgrid is updated;
pausing the channel when the subgrid has not been updated; and
sending image data for the channel when the subgrid has been updated.
However, Coleman teaches for each channel of the plurality of channels (Note, Coleman discloses a single display; however, each of the “channels” is considered its own identical process to the single display, as it represents individual eyes of the viewer):
determining whether the subgrid is updated ([0042], “The total distance sum is then compared with a "cell threshold." If the sum exceeds the cell threshold, then the block of pixels is considered "changed"; the compare frame buffer is updated with the pixel-block from the current frame”); and
sending image data for the channel when the subgrid has been updated ([0042], “the compare frame buffer is updated with the pixel-block from the current frame, and the pixel-block is sent in a compressed format to the local video monitor”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have transmitted updated subgrids, as taught by Coleman ([0042]), in Choi’s invention. One would have been motivated to modify Choi’s invention, by incorporating Coleman’s invention, to minimize the amount of data needed to be transmitted as well as provide accurate and real-time response rates ([0027-0028]).
Choi and Coleman fail to expressly disclose pausing the channel when the subgrid has not been updated.
However, Normile teaches pausing the channel when the subgrid has not been updated ([0056], “while video playback is paused, the cache may be updated to clear out content that has already been played and content subsequent to the resume point may be downloaded;” [0051], “segments of video with higher bits that consume more bandwidth may be prioritized for caching to avoid pausing videos during playback in more bandwidth intensive segments:” e.g., if the cache runs out of data, the video is paused for downloading more video content to the cache).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have paused a channel when video data has not been updated in a cache, as taught by Normile ([0051, 0056]), in Choi and Coleman’s invention. One would have been motivated to modify Choi and Coleman’s invention, by incorporating Normile’s invention, to load the cache with enough playback video for avoiding another pause in the video output ([0056]).
Regarding claim 3, Choi, Coleman, and Normile disclose all of the limitations of claim 1, as outlined above. Additionally. Choi discloses further comprising stitching the frame of stereoscopic video from a first image from a first camera and a second image from a second camera ([0112-0120] describes Embodiment B.1, which describes stitching; [0014], “metadata may include at least one of whether the at least one track is stitched;” FIGS. 14-15C depict the many cameras for stitching images to produces a 360-degree video).
Regarding claim 7, Choi, Coleman, and Normile disclose all of the limitations of claim 1, as outlined above. Additionally, Coleman discloses wherein determining whether the subgrid is updated comprises:
calculating a difference between a current value for each pixel of the subgrid against a cached value for the pixel ([0042], “The total distance sum is then compared with a "cell threshold." If the sum exceeds the cell threshold, then the block of pixels is considered "changed"; the compare frame buffer is updated with the pixel-block from the current frame, and the pixel-block is sent in a compressed format to the local video monitor”); and
determining whether the calculated differences of the subgrid exceeds a particular threshold ([0042], “The total distance sum is then compared with a "cell threshold." If the sum exceeds the cell threshold, then the block of pixels is considered "changed"; the compare frame buffer is updated with the pixel-block from the current frame, and the pixel-block is sent in a compressed format to the local video monitor). The same motivation of claim 1 applies to claim 7.
Regarding claim 21, the limitations are the same as those in claim 1; however, written in machine form instead of process form. Therefore, the same rationale of claim 1 applies to claim 21. Additionally, Choi discloses a memory ([0051], “a memory”), a processor ([0051], “one or more processors”), and an application ([0053], “programming code”).
Regarding claim 23, the limitations are the same as those in claim 3; however, written in machine form instead of process form. Therefore, the same rationale of claim 3 applies to claim 23.
Regarding claim 27, the limitations are the same as those in claim 7; however, written in machine form instead of process form. Therefore, the same rationale of claim 7 applies to claim 27.
Claims 2, 5, 22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2021/0067758 A1 (hereinafter “Choi”) in view of U.S. Publication No. 2005/0105608 A1 (hereinafter “Coleman”), further in view of U.S. Publication No. 2015/0350714 A1 (hereinafter “Normile”), and even more further in view of U.S. Publication No 2017/0339392 A1 (hereinafter “Forutanpour”).
Regarding claim 2, Choi, Coleman, and Normile disclose all of the limitations of claim 1, as outlined above. Choi, Coleman, and Normile fail to expressly disclose wherein a size of each subgrid of the plurality of subgrids is one of 4, 9, 16, 25, 36, 49, and 64 pixels along at least one edge of the subgrid.
However, Forutanpour teaches wherein a size of each subgrid of the plurality of subgrids is one of 4, 9, 16, 25, 36, 49, and 64 pixels along at least one edge of the subgrid ([0326], “sizes 32x32, 16x16, 8x8, 4x4, or the like:” e.g., these are macroblock sizes where the vertical and horizontal sizes are equivalent and measured in number of pixels).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have subgrids with 4 or 16 pixels across an edge, as taught by Forutanpour ([0326]), in Choi, Coleman, and Normile’s invention. One would have been motivated to modify Choi, Coleman, and Normile’s invention, by incorporating Forutanpour’s invention, to utilize standard compression techniques for improving the compression and storage/transmission of data video data ([0066]).
Regarding claim 5, Choi, Coleman, and Normile disclose all of the limitations of claim 3, as outlined above. Choi, Coleman, and Normile fail to expressly disclose wherein a lens of the first camera and a lens of the second camera are fisheye lenses.
However, Forutanpour teaches wherein a lens of the first camera and a lens of the second camera are fisheye lenses ([0035], “omnidirectional camera that has two fisheye lenses.” Note, the disclosure of Choi describes various omnidirectional cameras in FIGS. 14-15C).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have an omnidirectional camera with fisheye lenses, as taught by Forutanpour ([0035]), in Choi, Coleman, and Normile’s invention. One would have been motivated to modify Choi, Coleman, and Normile’s invention, by incorporating Forutanpour’s invention, to minimize on the number of cameras required to capture a 360-degree view and thereby minimize on the cost of image processing as there are fewer images to process and additionally mapping directly from fisheye images to a display format provides improvement in image equality and reduced bandwidth ([0088]).
Regarding claim 22, the limitations are the same as those in claim 2; however, written in machine form instead of process form. Therefore, the same rationale of claim 2 applies to claim 22.
Regarding claim 25, the limitations are the same as those in claim 5; however, written in machine form instead of process form. Therefore, the same rationale of claim 5 applies to claim 25.
Claims 4 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2021/0067758 A1 (hereinafter “Choi”) in view of U.S. Publication No. 2005/0105608 A1 (hereinafter “Coleman”), further in view of U.S. Publication No. 2015/0350714 A1 (hereinafter “Normile”), and even more further in view of U.S. Publication No. 2013/0127861 A1 (hereinafter “Gollier”).
Regarding claim 4, Choi, Coleman, and Normile disclose all of the limitations of claim 3, as outlined above. Choi, Coleman, and Normile fail to expressly disclose wherein a lens of the first camera and a lens of the second camera are 60 mm apart.
However, Gollier teaches wherein a lens of the first camera and a lens of the second camera are 60 mm apart ([0059], “multiple cameras set such that the distance between each camera is equivalent to a human eye distance (about 60 mm) may be used to image objects of a scene.” Note, the lens is the objective through which the image is captured and that is the point at which represents the same view for the user and therefore the 60 mm is at the lens of the cameras).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have offset cameras, as taught by Gollier ([0059]), in Choi, Coleman, and Normile’s invention. One would have been motivated to modify Choi, Coleman, and Normile’s invention, by incorporating Gollier’s invention, to reduce development costs and time ([0006]).
Regarding claim 24, the limitations are the same as those in claim 4; however, written in machine form instead of process form. Therefore, the same rationale of claim 4 applies to claim 24.
Claims 6 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2021/0067758 A1 (hereinafter “Choi”) in view of U.S. Publication No. 2005/0105608 A1 (hereinafter “Coleman”), further in view of U.S. Publication No. 2015/0350714 A1 (hereinafter “Normile”), and even more further in view of U.S. Publication No. 2015/0312468 A1 (hereinafter “Taylor”).
Regarding claim 6, Choi, Coleman, and Normile disclose all of the limitations of claim 3, as outlined above. Choi, Coleman, and Normile fail to expressly disclose wherein the connection is established using a WebRTC protocol.
However, Taylor teaches wherein the connection is established using a WebRTC protocol ([0021], “The network 104 can also utilize WebRTC (Web Real-Time Communications) protocol”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used WebRTC, as taught by Taylor ([0021]), in Choi, Coleman, and Normile’s invention. One would have been motivated to modify Choi, Coleman, and Normile’s invention, by incorporating Taylor’s invention, to find the shorted, most optimal path of connections ([0021]).
Regarding claim 26, the limitations are the same as those in claim 6; however, written in machine form instead of process form. Therefore, the same rationale of claim 6 applies to claim 26.
Claims 8, 9, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2021/0067758 A1 (hereinafter “Choi”) in view of U.S. Publication No. 2005/0105608 A1 (hereinafter “Coleman”), further in view of U.S. Publication No. 2015/0350714 A1 (hereinafter “Normile”), even more further in view of U.S. Publication No. 2017/0068311 A1 (hereinafter “Evans”), and even more further in view of U.S. Publication No. 2004/0174366 A1 (hereinafter “Lenger”).
Regarding claim 8, Choi, Coleman, and Normile disclose all of the limitations of claim 3, as outlined above. Choi, Coleman, and Normile fail to expressly disclose wherein pausing the channel comprises sending an image composed of black, alpha 0 pixels.
However, Evans teaches wherein pausing the channel comprises sending an image composed of [transparent] pixels ([0053], “the system can be configured to transition between a full immersion operating mode into a full transparency operating mode where the visual display becomes transparent or can be moved away from the eyes of the user while the media content is paused.” Note, transparency in video described using alpha values where alpha 0 presents full transparency).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used transparency while paused, as taught by Evans ([0053]), in Choi, Coleman, and Normile’s invention. One would have been motivated to modify Choi, Coleman, and Normile’s invention, by incorporating Evan’s invention, to provide visibility to a user when there is no content to be displayed ([0053]).
Evans fails to expressly disclose black, alpha 0 values.
However, Lenger discloses black, alpha 0 values ([0059], “palette entry 0 (black) and ALPHA value 0 (fully transparent, so the black colour is not visible)”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used a black value with alpha 0 to represent transparency, as taught by Lenger ([0059]), in Choi, Coleman, Normile, and Evan’s invention. One would have been motivated to modify Choi, Coleman, Normile, and Evan’s invention, by incorporating Lenger’s invention, to provide a dynamic response where content is not repeated when unnecessary (Note, [0059] of Lenger is for the first entry in a packet, which is used for initializing).
Regarding claim 9, Choi, Coleman, and Normile disclose all of the limitations of claim 1, as outlined above. Additionally, Coleman discloses calculating a difference between a current value for each pixel of the subgrid against a cached value for the pixel ([0042], “The total distance sum is then compared with a "cell threshold." If the sum exceeds the cell threshold, then the block of pixels is considered "changed"; the compare frame buffer is updated with the pixel-block from the current frame, and the pixel-block is sent in a compressed format to the local video monitor”); and
storing the current value for the pixel in an image when the calculated difference exceeds a threshold ([0042], “The total distance sum is then compared with a "cell threshold." If the sum exceeds the cell threshold, then the block of pixels is considered "changed"; the compare frame buffer is updated with the pixel-block from the current frame, and the pixel-block is sent in a compressed format to the local video monitor). The same motivation of claim 1 applies to claim 9.
Choi, Coleman, and Normile fail to expressly disclose storing a black, alpha 0 value for the pixel in the image when the calculated difference does not exceed the threshold.
However, Evan teaches ([0053], “the system can be configured to transition between a full immersion operating mode into a full transparency operating mode where the visual display becomes transparent or can be moved away from the eyes of the user while the media content is paused.” Note, transparency in video described using alpha values where alpha 0 presents full transparency).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used transparency while paused, as taught by Evans ([0053]), in Choi, Coleman, and Normile’s invention. One would have been motivated to modify Choi, Coleman, and Normile’s invention, by incorporating Evan’s invention, to provide visibility to a user when there is no content to be displayed ([0053]).
Evans fails to expressly disclose storing a black, alpha 0 value.
However, Lenger discloses storing a black, alpha 0 value ([0059], “palette entry 0 (black) and ALPHA value 0 (fully transparent, so the black colour is not visible)”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used a black value with alpha 0 to represent transparency, as taught by Lenger ([0059]), in Choi, Coleman, Normile, and Evan’s invention. One would have been motivated to modify Choi, Coleman, Normile, and Evan’s invention, by incorporating Lenger’s invention, to provide a dynamic response where content is not repeated when unnecessary (Note, [0059] of Lenger is for the first entry in a packet, which is used for initializing).
Regarding claim 28, the limitations are the same as those in claim 8; however, written in machine form instead of process form. Therefore, the same rationale of claim 8 applies to claim 28.
Regarding claim 29, the limitations are the same as those in claim 9; however, written in machine form instead of process form. Therefore, the same rationale of claim 9 applies to claim 29.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481